

Contract No.: Year 2008 Liu Zi No.070




Loan Contract for Operating Fund












Borrower (party A): Tianjin Yayi Industrial Company Limited
Address: 9 XingGuang Road, Zhongbei Industrial Park, Xiqing District, Tianjin
Legal representative: Li Liu




Lender (party B): Industrial & Commercial Bank of China, Tianjin Branch, XiQing
Sub branch
Address: 77 XinHua Road, Yangliuqing, XiQing District, Tianjin
Legal representative (person in charge): Fan Xiaomin

 
 

--------------------------------------------------------------------------------

 

Catalogue


Clause1. Type of the Loan
Clasue2. Function of the Loan
Clasue3. Amount and Term of the Loan
Clause4. Interest Rate of the Loan and Interest Calculation
Clause5. Loan Repayment Origin and Manner
Clause6. Warranty
Clause7. Rights and Duties of Both Parties
Clause8. Responsibilities of Breaching the Contract
Clause9. Effectiveness, Modification, Termination and Ending of the Contract
Clause10. Settlement of Dispute
Clause11. Other Articles That Both Parties Have Agreed Upon
Clause12. Supplementary Articles

 
 

--------------------------------------------------------------------------------

 

For the need stated in Clause2.1 of the contract, party A needs to request for a
loan from party B. Party B agrees to provide party A with the loan. To make both
parties’ rights and duties clear, party A and B have made this contract after
discussion on the basis of Contract Law, General Rules of Loans and other
related laws and regulations.


Clause1. Type of the Loan
1.1 The loan under this contract is (medium-term or short-term) circulating fund
loan.



Clause2. Function of the Loan
2.1 The function of the loan under the contract: to purchase raw materials.
2.2 Without party B’s written consent, party A may not change the function of
the loan under the contract.


Clause3. Amount and Term of the Loan
3.1 The amount of the loan under the contract is RMB(in Chinese characters)
4,000,000.00 (in Arabic numbers) 4,000,000.00 (if the amount in Chinese
characters is different from that in Arabic numbers, take the one in Chinese
characters as standard, and the same is true below).
3.2 The term of the loan under this contract is 12 months, from November 14,
2008 till November 11, 2009.
3.3 Party A should take the loan at one time as stated in Clause3.2 of the
contract. If there is any special reason, party A may take the loan ___ days
before or after the expected date with party B’s written consent. The actual
loan taking date and repaying date are subject to the date recorded on the
receipt of loan. Loan receipt or loan-taking voucher is a indivisible part of
the contract. Apart from date, if there is any item recorded in the loan receipt
is different from the contract, the contract should be taken as standard.


Clause4. Interest Rate of the Loan and Interest Calculation
4.1 The loan interest is calculated by day from the date of the actual
loan-taking day (daily interest rate = annual interest rate/360), liquidated
every month (month/quarter). The liquidating date is the 20th of each month (the
20th of each month/ the 20th of the last month of each quarter). If the 20th is
not a working day of the bank, the liquidation will be postponed till the next
working day of the bank. When it is the day to liquidate, the interest should be
liquidated together with the principle.
4.2 The interest rate of the loan under the contract is stated in Clause4.2.2:
4.2.1 The annual interest rate is a fixed rate of ____%, which will not be
adjusted within the term of the contract.
4.2.2 The interest rate of the loan under the contract is 20% higher
(higher/lower) than the corresponding level interest rate of the People’s Bank
of China. The interest rate will be adjusted by each period, which is one year
(one year/ half year/ one quarter/ one month). The date of the first period is
subject to the date when the loan contract becomes effective. Then, party B will
fix the interest rate of the first period, which is the annual interest rate of
7.992%, on the basis of the standard interest rate of corresponding level of
People’s Bank of China in the same period and the floating rate agreed by both
parties. For the second the following periods, the interest rate is fixed on the
day corresponding to the date when the contract becomes effective. Party B will
fix the interest rate on the basis of the standard interest rate of
corresponding level of People’s Bank of China in the same period and the
floating rate agreed by both parties. If there is no corresponding day with the
date when the contract becomes effective, the last day of the month will be
regarded as the corresponding day.


If the loan is taken at different times, no matter at how many times the loan is
taken within one period, the interest rate will be the fixed interest rate for
the same period, and will be adjusted in the next period.

 
 

--------------------------------------------------------------------------------

 



The corresponding day of the date when the loan contract becomes effective,
means the date of the day one period after the corresponding day. For example,
if the effective date of the contract is May 9 of one year, the corresponding
day of the second period is June 9 of the same year when one period is one
month; the corresponding day of the second period is August 9 of the same year
when one period is one quarter; the corresponding day of the second period is
November 9 of the same year when one period is half year; the corresponding day
of the second period is May 9 of the next year when one period is one year and
so on.
4.2.3 Other
manner:___________________________________________________________________________
Party B should notice party A in written form about the change of interest rate,
but whether the notice is received or not will not influence the implementation
of the change.
4.3 If during the term, the People’s Bank of China has adjusted its interest
rate or interest rate fixing method, related regulation of the People’s Bank of
China should be taken as standard.


Clause5. Loan Repayment Origin and Manner
5.1 Party A will repay the principle and interest of the loan from but not
limited to:
5.1.1 Sales income;
5.1.2 Other income.
5.2 Whatever limit made in any other contract, which involves party A, about the
source of repayment will not influence party A’s duty in repaying the loan under
this contract. No matter under what circumstances, party A must not quote
Clause5.1 to refuse to implement its repaying duty under this contract.
5.3 Party A should pay the interest in full amount timely according to the
contract, and repay the principle of the loan according to the Clause5.3.1 of
the contract:
5.3.1 The principle should be repaid at one time. Party A should repay all the
principle of the loan on November 11, 2009;
5.3.2 The principle should be repaid at different times. The detailed amount and
date of repayment is as following:
5.3.2.1 ____ YY ____ MM ____ DD, amount (in Chinese characters) RMB____ (in
Arabic numbers) RMB____;
5.3.2.2 ____ YY ____ MM ____ DD, amount (in Chinese characters) RMB____ (in
Arabic numbers) RMB____;
5.3.2.3 ____ YY ____ MM ____ DD, amount (in Chinese characters) RMB____ (in
Arabic numbers) RMB____;
5.3.2.4 ____ YY ____ MM ____ DD, amount (in Chinese characters) RMB____ (in
Arabic numbers) RMB____;
5.3.2.5 ____ YY ____ MM ____ DD, amount (in Chinese characters) RMB____ (in
Arabic numbers) RMB____.
(If there are more times, additional pages may be attached)
5.4 Party A should deposit enough money to its account opened at party B’s place
to repay the interest or principle in the period before the deadline of interest
liquidation or principle repayment, and should authorize party B to transfer the
money actively on the agreed date of interest liquidation or principle
repayment.


Clause6. Warranty
6.1 The warranty manner of loan under the contract is: guarantee.
6.2 Party A has the obligation to actively assist party B and let party B and
the warrantor sign warranting contract with the reference number Year 2008 Bao
Zi No.070.
6.3 If there is any change, negative to party B, of the warranty under the
contract, after party B’s notice, party A should provide other warrantee,
satisfactory to party B, up to party B’s requirement.


Clause7. Rights and Duties of Both Parties
7.1 Rights and duties of party A:
7.1.1 To take and use the loan according to the term and function stated in the
contract;
7.1.2 If party A repays the loan before the expected date with party B’s
consent, party A should make party B’s loss of its expected revenue and other
expenses;
7.1.3 To be responsible for the authentication, accuracy and completeness of the
documents submitted in the process of loan inspection;

 
 

--------------------------------------------------------------------------------

 



7.1.4 To accept party B’s inspection, investigation and supervision on the use
of the loan under the contract;
7.1.5 To assist actively party B’s investigation, inspection and supervision on
party A’s production, operation and financial conditions, and has the duty to
provide statements such as income statement and balance sheet;
7.1.6 To repay the principle and interest of the loan under the contract
according to the regulation in the contract;
7.1.7 To undertake the related expense under the contract, including but not
limited to the expense for notarization, identification, evaluation and
registration;
7.1.8 For the reminding documents sent from party B, party A should sign for
reception and deliver the return receipt back within 3 days;
7.1.9 Before party A takes contracting, leasing, stock-system modification,
co-operating, merger, co-investing, separating, capital reducing, stock right
changing, critical asset transfer or other action which will influence the
implementation of party B’s rights and interests, party A should inform party B
30 days in advance and get party B’s consent in written form. Otherwise, party A
must not take the above mentioned actions before it pays off all the payables to
party A;
7.1.10 If party A has changed its location, address, business scope, legal
representative or other items registered in Industrial and Commercial Bureau, it
should inform party B in written form within 7 days after the change;
7.1.11 If anything including but not limited to serious economic dispute,
bankrupting, worsening of financial conditions and so on, which may bring risk
to party A’s normal operating or may bring negative influence to party A’s
repayment of the loan under this contract, occurs, party A should inform party B
at once;
7.1.12 If party A closes down, dissolves, stops business to consolidate, or when
party A’s business license is revoked or repealed, it should inform party B
within 5 days after the above mentioned things occur, and should promise to pay
off the principle and interest of the loan at once.
7.2 Party B’s rights and duties:
7.2.1 Party B has the rights to ask party A to provide all documents related to
the loan;
7.2.2 According to the regulation of the contract or regulation of laws, party B
may transfer all the principle, interest, compound interest, penalty interest
and other payables from party A’s account;
7.2.3 If party A avoids party B’s supervision, delays the repayment of the
principle and interest of the loan or takes other action which seriously
breaches the contract, party B has the right to implement the credit loan
sanctions, to report to related government authority or unit, and to bulletin
through news media to push the repayment;
7.2.4 Party B should follow the contract to provide party A with the loan in
full amount timely (except for the delay caused by party A);
7.2.5 Party B should keep the information provided by party A about its debt,
finance, production and operation confidential, except things regulated in other
part of the contract or in laws and regulations.


Clause8. Responsibilities of Breaching the Contract
8.1 After the contract becomes effective, both party A and party B should
fulfill their duties regulated in the contract. If either party does not fulfill
or does not completely fulfill its duties regulated in the contract, the party
should undertake the responsibilities of breach of the contract.
8.2 If party A has not followed the Clause3.3 to proceed and take the loan,
party B has the right to charge party A for late fee with the interest rate in
the contract by day.
8.3. If party B has not followed the Clause3.3 to proceed and provide the loan,
it should pay for late fee with the interest rate in the contract by day.

 
 

--------------------------------------------------------------------------------

 



8.4 Without party B’s written consent, if party A wants to repay the loan under
the contract in advance, party B has the right to charge party A for the
interest with the term and interest rate stated in the contract.
8.5 If party A fails to repay the principle and interest of the loan under the
contract when it is due, party B has the right to set a time limit for party A
to pay off. Party B has the right to transfer all the capital in party A’s
accounts, from which party B is authorized by party A to transfer money, in
Industrial and Commercial Bank of China and its branches to repay party A’s debt
under the contract. Meanwhile, 50% (30-50%) more than the interest rate stated
in the contract of penalty interest will be charged for the over-due loan, and
50% (30-50%)more than the interest rate stated in the contract of compound
interest will be charged for the over-due interest.
If the capital to be transferred is foreign exchange, it should be converted by
the foreign exchange buying rate published by party B on the transfer day.
8.6 If party A has not followed the function stated in the contract to use the
loan, party B has the right to stop providing the loan and has the right to
withdraw part of or even the full amount of the loan or terminate the contract.
Meanwhile, party B has the right to charge party A penalty interest for the
misused loan by each day that the loan is missed with a interest rate of 100%
(50-100%) more than the interest rate stated in the contract, and to charge
party A compound interest for the interest payable with a interest rate of 100%
(50-100%) more than the interest rate stated in the contract.
8.7 For the interest of the due loan that party A can not pay as scheduled,
party B should charge party A for compound interest. For the interest of the
over-due loan, party B should charge the compound interest with the interest
rate stated in Clause 8.5.
8.8 If party A’s loan is involved in both the cases mentioned in Clause8.5 and
8.6, party B should take the heavier punishment instead of taking both.
8.9 If party A is involved in any of the following cases, it should correct its
action and take remedial action, which should make party B satisfied. Otherwise,
party B has the right to withdraw part of or even all of the loan; for the part
that can not be withdrawn, party B may charge party A for compensation with the
interest rate of the loan:
8.9.1 Party A provides party B with the balance sheet, income statement or other
financial documents, which are fake or have hidden some important fact;
8.9.2 Party A does not cooperate with or refuse to accept party B to supervise
party A’s operating or financial actions related to its use of the loan;
8.9.3 Without party B’s consent, party A transfers or handles or threatens to
transfer or handle the important part of its assets;
8.9.4 The important part or all of party A’s property is occupied by other
creditors, or is taken over by appointed trustee, receiver or similar personnel,
or party A’s property is impounded or is frozen, which may bring serious loss to
party B;
8.9.5 Without party B’s consent, party A takes actions such as contracting,
leasing, stock-system modification, co-operating, merger, co-investing,
separating, capital reducing, stock right changing or transfer, which may bring
party B risk in implementing its creditor’s rights;
8.9.6 Party A has changed its location, address, business scope, legal
representative or other items registered in Industrial and Commercial Bureau,
which may bring serious influence or threat to party B’s creditor’s rights;
8.9.7 Party A is involved in serious economic dispute or party A’s financial
condition is worsening, which may bring serious influence or threat to party B’s
creditor’s rights; anything else that may bring threat or severe loss to party
B’s creditor’s rights under the loan contract.
8.9.8 Anything else that may bring threat or severe loss to party B’s creditor’s
rights under the loan contract.


Clause9. Effectiveness, Modification, Termination and Ending of the Contract
9.1 After both party A and B have signed and stamped on it, the contract becomes
effective; if there is a warranty, the contract becomes effective when the
warranty contract is effective. The contract ends when all the principle,
interest, compound interest, penalty interest, compensation and other payables
of the loan have been paid off.
9.2 If party A is in any of the following cases, party B has the right to
terminate the contract and request party A to pay for the principle and interest
of the loan in advance, and compensate the loss;
9.2.1 When party A closes down, dissolves, stops business to consolidate, or
when party A’s business license is revoked or repealed;

 
 

--------------------------------------------------------------------------------

 



9.2.2 The warranty under the contract has changed and the change is not good for
party B, and party A has not provided other required warranty;
9.2.3 Party A has not repaid the loan, has not used the loan for the function
stated in the contract, has not paid the interest or has taken other actions
which have severely breached the contract.
9.3 If party A wants to get the loan term extended, it should provide party B
with a written request for extension and the warrantor’s written agreement on
the extension 30 days before the end of the term of the contract. Only after
party B agrees and signs the extension agreement, may the term of the loan under
this contract be extended; before both parties have signed the extension
agreement, this loan contract remains valid.
9.4 After the contract is effective, neither of party A and B can modify nor
terminate the contract by itself, unless it has been stated in the contract
already. If the contract needs modifying or terminating, party A and B should
discuss with each other and reach into written agreement. Before the written
agreement is reached, the contract remains valid.


Clause10. Settlement of Dispute
10.1 If any dispute arises in the process that party A and B implement the
contract, both parties should firstly try to settle the dispute through
negotiation; if negotiation does not work, the manner mentioned in Clause10.1.2
should be adopted to settle the dispute:
10.1.1 The dispute should be arbitrated by ________;
10.1.2 The dispute should be settled through the local court at party B’s place.


Clause11. Other Articles That Both Parties Have Agreed Upon
11.1 & 11.2 Both party A and B agree that if the Borrower (party A)’s indexes
such as profit level, equity-debt ratio, current ratio, receivables turnover
rate, inventory turnover rate and net operating cash flow are worsening, or if
its stock right structure, operation and external investment have changed
severely, which has brought serious negative influence to the security of the
loan, the Lender (party B) has the right to declare that the ending date of the
loan is advanced, to refuse new request to take money, and to ask the Borrower
to repay the already lent part of the loan or the entire loan, or to request the
Borrower to provide further legal and valid warranty accepted by the Lender. The
Borrower has no objection on the above.
11.3 Party A guarantees that the loan provided by party B will not be put into
securities market in any way, and party A will not violate related regulation of
China to use the loan as shareholder’s investment. Without party B’s written
consent, the Borrower must not use valid operating assets to mortgage, to pledge
or to provide external warranty.


Clause12. Supplementary Articles
12.1 Attachments of the contract are an indivisible part of the contract and
have the same legal effect as the text.
12.2 In the process of implementing the contract, if some loan-taking or
loan-repaying day is not a business day of the bank, it will be extended till
the next business day of the bank.
12.3 There should    copies of the contract, with each of party A, B
and       holding one of the same legal effect with others.


Party A (company
seal):                                                                                                           Party
B (company seal):


Legal
representative:                                                                                                           Legal
representative (or person in charge):
(or authorized
agent)                                                                                                           (or
authorized agent)


November 13,
2008                                                                                                                     November
13, 2008

